PER CURIAM.
We reverse Appellant’s sentence and remand for resentencing under a corrected scoresheet.
It was error to score 21 points for being under legal constraint as there is no testimony or written evidence before the court that Appellant was under any type of constraint at the time of the offense. Brown v. State, 632 So.2d 1052, 1053 (Fla. 5th DCA 1994). See also Schott v. State, 641 So.2d 465 (Fla. 4th DCA 1994); Blanton v. State, 546 So.2d 1181, 1183 (Fla. 5th DCA 1989).
It was also error to score points for two juvenile felony commitments that show on their face that Appellant was not represented by counsel. As to one, there was no attorney and no evidence of a waiver. As to the other, there also was no attorney and a purported waiver was deficient. The document was not a certified copy, and when Appellant objected, the state could not demonstrate that the signature was Appellant’s. See § 39.061, Fla.Stat. (1995); Dickerson v. State, 586 So.2d 477, 478 (Fla. 4th DCA 1991); Cooper v. State, 538 So.2d 105 (Fla. 4th DCA 1989).
GLICKSTEIN, STONE and STEVENSON, JJ., concur.